Exhibit 10.1

FOURTH AMENDMENT

TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to the First Amended and Restated Credit Agreement
(“Amendment”) is made as of the 31st day of July, 2012 by and between Tufco,
L.P. (“Borrower”), Tufco Technologies, Inc. (“Parent”) and JPMorgan Chase Bank,
N.A. (“Bank”).

RECITALS

The parties entered into a First Amended and Restated Credit Agreement dated as
of March 15, 2010, as amended (“Credit Agreement”).

The parties desire to amend the Credit Agreement as set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Capitalized terms not defined herein shall have the meaning ascribed in the
Credit Agreement.

 

  2. In Article 1, Section 1.1 of the Credit Agreement the Revolving Termination
Date is changed from January 31, 2013 to June 30, 2013.

 

  3. In Article 1, Section 1.1 of the Credit Agreement, the Bank Revolving
Commitment is changed from Ten Million Dollars ($10,000,000.00) to Ten Million
Five Hundred Thousand Dollars ($10,500,000.00).

 

  4. In Article 1, Section 1.1 of the Credit Agreement, the definition of
Borrowing Base is deleted and the following is inserted in its place:

““Borrowing Base” means the Borrowing Base applicable to the Bank Revolving
Loans. Borrowing Base shall mean an amount equal to the sum of (i) 80% of
Eligible Accounts, plus (ii) 50% of Eligible Inventory and (iii) less
$4,000,000.00.”

 

  5. In Article 10 of the Credit Agreement, the following is added to
Section 10.1(b):

“As soon as available, and in any event within thirty (30) days after the end of
each month of each Fiscal Year a Borrowing Base Certificate in the form annexed
hereto as Exhibit A.”



--------------------------------------------------------------------------------

In Article 10 of the Credit Agreement, Section 10.1(c) is deleted and the
following is inserted in its place:

“(c) Compliance Certificate. A Compliance Certificate shall be furnished to the
Bank on a monthly basis within thirty (30) days after the end of each month of
each Fiscal Year.”

 

  6. With respect to the Bank’s inspection rights as set forth in Article 10,
Section 10.6 of the Credit Agreement the parties reaffirm the bank’s rights to
conduct field examinations at the Borrower’s expense which shall not exceed
$5,000 in aggregate through June 30, 2013.

 

  7. In Article 11 of the Credit Agreement the following is added as
Section 11.12:

“Section 11.12. Capital Expenditures. The Parent will not, and will not permit
any of the Subsidiaries to make any Capital Expenditures or incur any Capital
Lease Obligations which aggregate (for Parent and all Subsidiaries, including
Borrower) during any Fiscal Year in excess of $2,000,000.00 during the period
July 1, 2012 through June 30, 2013. The term “Capital Expenditure” shall mean
any expenditure which, in accordance with GAAP, is or should be capitalized on
the balance sheet.”

 

  8. In Article 11 of the Credit Agreement the following is added as
Section 11.13:

“Section 11.13. Management Fees. The Parent will not, and will not permit any of
the Subsidiaries to pay management fees in aggregate (including the Parent and
its Subsidiaries, including the Borrower) in excess of $45,000.00 per month to
be shown on Financial Statements consistent with and in accordance with past
reporting practices.”

 

  9. In Article 12, Section 12.2 of the Credit Agreement, the first paragraph is
deleted and the following is inserted in its place:

“The Parent shall maintain a Consolidated After Tax Net Income on a cumulative
basis during the period April 1, 2012 through September 30, 2012 of not less
than $500,000.00, during the period April 1, 2012 through December 31, 2012 of
not less than $550,000.00 and during the period April 1, 2012 through March 31,
2013 of not less than $600,000.00. In addition, the Parent shall maintain a
Consolidated After Tax Net Income of not less than “zero” during the period
July 1, 2012 through September 30, 2012, not greater than a negative $100,000.00
during the period October 1, 2012 through December 31, 2012 and not greater than
a negative $100,000.00 during the period January 1, 2013 through March 31,
2013.”

 

2



--------------------------------------------------------------------------------

In Article 12, Section 12.2 of the Credit Agreement, 12.2(a) and (b) are deleted
and the following are inserted in its place:

“(a) any extraordinary, nonrecurring or non-operating gain or revenue and any
gain resulting from the sale(s) or disposition(s) of fixed assets;

(b) any extraordinary, nonrecurring or non-operating loss or expense which is
non-cash and any loss resulting from the sale(s) or disposition(s) of fixed
assets;”

In Article 12, Section 12.2 of the Credit Agreement, the following are added as
exclusions to the definition of Consolidated After Tax Net Income:

“(o) the amendment fee described in paragraph 10 of this amendment together with
all reasonable costs and expenses of the Bank and Borrower arising in connection
with the preparation, negotiation and execution of this amendment; and

(p) any expenses related to the sale or merger of the Borrower or its
Subsidiaries.”

 

  10. The Bank shall be paid an amendment fee in the sum of $10,000.00 upon
execution of this Agreement.

 

  11. This Amendment is a modification only and not a novation.

 

  12. Except for the above stated amendments, the Credit Agreement shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This Amendment is to be considered attached to the Credit
Agreement and made a part thereof.

 

  13. The parties acknowledge and agree that this Amendment is limited to the
terms above stated and shall not be construed as an amendment of any other terms
or provisions of the Credit Agreement. The parties hereby specifically ratify
and affirm the terms and provisions of the Credit Agreement except as herein
changed. This Amendment shall not establish a course of dealing or be construed
as evidence of any willingness on the Bank’s part to grant other or future
amendments, should any be requested.

 

  14. The Borrower agrees to pay all fees and out of pocket disbursements
incurred by the Bank in connection with this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the day
and year first above written.

 

BORROWER AND PARENT:

TUFCO, L.P.

By: Tufco LLC, its Managing General Partner By: Tufco Technologies, Inc. Its
Sole Managing Member By:   /s/ Michael B. Wheeler   Michael B. Wheeler  
Authorized Officer for the Managing Member TUFCO TECHNOLOGIES, INC. By:   /s/
Michael B. Wheeler   Michael B. Wheeler  

Chief Financial Officer, Vice President

and Secretary

BANK:

JPMORGAN CHASE BANK, N.A.,

By:   /s/ Justin G. Evans   Justin G. Evans   Officer

The undersigned Guarantors consent to the foregoing Amendment and acknowledge
the continuing validity and enforceability of the Guaranties.

 

GUARANTORS:

TUFCO TECHNOLOGIES, INC.

 

By:

 

/s/ Michael B. Wheeler

 

Michael B. Wheeler

 

Chief Financial Officer, Vice President

and Secretary

 

4



--------------------------------------------------------------------------------

TUFCO LLC By:   Tufco Technologies, Inc., Its Sole Managing Member By:   /s/
Michael B. Wheeler   Michael B. Wheeler   Authorized Officer of the Managing
Member

 

HAMCO MANUFACTURING AND DISTRIBUTING LLC By:  

TUFCO, LP

its Sole Managing Member

        By:  

TUFCO LLC,

its Managing General Partner

          By:  

TUFCO TECHNOLOGIES, INC.,

its Sole Managing Member

 

By:   /s/ Michael B. Wheeler  

Michael B. Wheeler

Chief Financial Officer, Vice President and Secretary

 

5